Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: “arm pairs” (line 4), “on” (line 9).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/313234. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming a basketball goal that includes a pair of upper and lower arms connected to backboard-rim and whereas the lower arm end is connected to an activation bar that is in communication with a mechanical mechanism to manipulate the activation bar to facilitate movement of the lower arms, thus adjusting the height of the basketball goal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recites “forming a parallelogrammical structure with said first support arm pair, an extension activation bar pivotally connected at on end to the parallelogrammical structure and at the other end”, such language is somewhat confusing.  The parallelogram, is not a structure per-se, it is a configuration, formation, made by the pair of arms, and it is unclear to what ends of the parallelogram the claim referred to.  The language “support arm pairs” is somewhat confusing and it is suggest to use more “simple and easy to read language” such as --a pair of support arms--   
	Also, claim 1 recites the limitation "the backboard" in line 7; the limitation "said first support arm pair" in line 8”; “the basketball goal assembly” in line 14. There is insufficient antecedent basis for these limitations in the claim.

Claim 2 recites the limitation "said gear ratchet insert" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 6, what is “selective stop to engage the ratchet socket”? 
	With respect to claim 7, to what connected to “said basketball goal assembly” it refer to, as the entire assembly of claim 1, is “said basketball goal assembly”.  Also, the claim recites the limitation "said support post" in line 5. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al US 2015/0367213 (“Olsen”).
	As per claim 1, Olsen discloses an adjustable basketball goal system for bi-directional height adjustment of a basketball goal above a playing surface (basketball system 10)(Figs. 1-8; pars. [0028]-[0064]) comprising, 
	a rigid support member (support structure 12)(Figs. 1-4; [0034] and [0035]), 
	a first support structure including backboard support arm pairs pivotally connected to the basketball goal and the rigid support member (upper connection members 22 and 24, connected to support 12 and backboard 16)(Figs. 1-4; [0040]-[0042]), 
	a second support structure including a second backboard support arm pair pivotally connected to the backboard and the rigid support member forming a parallelogrammical structure with said first support arm pair(lower connection members 26 and 28, connected to support 12 and backboard 16)(Figs. 1-4; [0040]-[0042]), 
	an extension activation bar pivotally connected at on end to the parallelogrammical structure (height adjustment mechanism 30 with adjustment member 32, connected to the arms, i.e. parallelogram structure at one end)(Figs. 1-4; [0048]-[0051]) and at the other end to a rotary actuator height adjustment assembly secured to said rigid support member (the bar, 30/32 connected to a rotary actuator (actuator 40, connected to support member 12 via bracket 36 and member 34)(Figs. 3, 4, 6, 7 and [0053]; note also Figs. 5-8 in conjunction to [0054]-[0058] regarding the actuator 40, i.e. rotary actuator), wherein rotary movement of the rotary actuator height adjustment assembly raises and lowers the extension activation bar selectively deforming said second support structure for movement of the parallelogrammical structure and the basketball goal assembly pivotally secured thereto (note Figs. 5-7 in conjunction to Figs. 1 and 3 (as the basketball in a lower position) Figs. 2 and 4 in the raised position; see also [0060]-[0064], whereas activation of actuator 40, to be rotate thereto to, manipulates activation bar (30/32) and in connection to parallelogram structure end (i.e. a pair of connecting arms 26-28) to place the goal in any a desire height).
	As per claim 4, Olsen discloses wherein said extension activation bar pivotally connected to the second support structure is in spaced parallel relation to said rigid support structure (the bar, 32 is spaced and parallel to support 12)(Figs. 1-4, 6 and 7; see also [0050]-[0053]).
	As per claim 5, Olsen discloses wherein said activation bar moves relative to said second support structure (height adjustment member 32 is pivotably connected to lower connection members 26-28)(Figs. 1-4 and [0048]-[0053]).
	As per claim 7, Olsen discloses wherein said second support structure comprises arms having a proximal end and a distal end, said proximal end pivotally connected to said basketball goal assembly and said distal end configured to pivotally engage the actuation bar end, and being pivotally connected to said support post there between (height adjustment member 32 is pivotably connected to lower connection members 26-28 as the arms are connected to support 12 at pivot 21)(Figs. 1-4 and [0040], [0041] and [0048]-[0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen as applied to claim 1 above, and further in view of Dalebout et al US 5,540,429 (“Dalebout”) OR in the alternative further in view of Guyard US 8,840,087 (“Guyard”).
	As per claim 2, Olsen is not specific regarding wherein said rotary actuation height adjustment assembly comprises, an open-ended housing, pinion shaft assembly rotatably positioned therein comprising a crank handle, automatic braking assembly, a pinion gear in communication with a first reduction main gear in said housing having a second gear reduction pivot gear for engagement with said gear ratchet insert.
	However, in a similar field of basketball systems Dalebout discloses a height adjustment mechanism comprising an open-ended housing, pinion shaft assembly rotatably positioned therein comprising a crank handle, automatic braking assembly, a pinion gear in communication with a first reduction main gear in said housing having a second gear reduction pivot gear for engagement with said gear ratchet insert (mobile bracket 128 translate upon support tube 124, whereas the tube comprising a rack (notches 38)(Fig. 10 in conjunction to Fig. 4 and 3:39-52); the assembly further composing a crank arm, handle 42 (Figs. 4 and 10) to incorporate with drive tube 204, bushing 208A, spring 224, gear 252, and etc.; note in particular Fig. 13 (an exploded view of the crank-ratchet mechanism) in conjunction to Figs. 14-17 and 6:30-7:17 regarding the structure of the crank-ratchet mechanism); with respect to the braking means, note the abstract, 1:49-57 and at least claim 1 as the manner of braking the system via the friction element, rings, dampener, and etc. of the height adjustment mechanism).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Olsen’s height adjustment mechanism to include an open-ended housing, pinion shaft assembly rotatably positioned therein comprising a crank handle, automatic braking assembly, a pinion gear in communication with a first reduction main gear in said housing having a second gear reduction pivot gear for engagement with said gear ratchet insert as taught by Dalebout for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a basketball goal with a height adjustment mechanism configure to raise-lower the basketball goal in an easy manner to allow a safe play thereof.
	With respect to the height adjustment mechanism includes “ automatic braking assembly, a pinion gear in communication with a first reduction main gear in said housing having a second gear reduction pivot gear for engagement with said gear ratchet insert”, if there is any doubt regarding the examiner interpretation for such assembly of Dalebout it is noted that such mechanism is well-known as taught by Guyard.
	Guyard discloses automatic braking assembly, a pinion gear in communication with a first reduction main gear in said housing having a second gear reduction pivot gear for engagement with said gear ratchet insert (a lift device including a handle 4 connected to main shaft 30, with bearings 38, spring 34, busing¸ pinion gear, ratchet gear , and etc. to incorporate with drive rack 8  to lower and raise modules 11-12 (Figs. 3 and 4 and 3:35-4:50; note 6:53-8:8 as Guyard gave a detail explanation regarding is height adjustment mechanism to include the braking manner).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Olsen- Dalebout’s height adjustment mechanism to include automatic braking assembly, a pinion gear in communication with a first reduction main gear in said housing having a second gear reduction pivot gear for engagement with said gear ratchet insert as taught by Guyard for the reason that a skilled artisan would have been motivated by Guyard’s suggestion to use such height adjustment mechanism whereas entails a drive mechanism with a high level of efficiency and particularly reliable operation (1:58-60).
 	As per claim 3, with respect to wherein said automatic braking assembly comprises, a braking disk, a ratchet assembly and socket, a bushing and adjustable compression spring cap locking assembly, note Dalebout’s Figs. 4 and 10 (3:39-52 as the notches 38, i.e. ratchet mean); Figs. 13-17 and 6:30-7:17 regarding the structure of height adjustment means to includes such features; again note the abstract, 1:49-57 and at least claim 1 as the manner of braking the system via the friction element, rings, dampener, and etc. of the height adjustment mechanism; see Guyard’s Figs. 3 and 4, 3:35-4:50 and 6:53-8:8.  
	As per claim 6, with respect to wherein said ratchet assembly comprises, a selective stop positioned to engage the ratchet socket, to the best of his understanding such limitations are related to the stop, braking of the height adjustment means, and once again note Dalebout’s Figs. 13-17 and 6:30-7:17 regarding the structure of height adjustment means to includes such features; again note the abstract, 1:49-57 and at least claim 1 as the manner of braking the system via the friction element, rings, dampener, and etc. of the height adjustment mechanism; see Guyard’s Figs. 3 and 4, 3:35-4:50 and 6:53-8:8 as the structure of the height adjust mechanism configure to stop the modules in a respective position).  
  	As per claim 8, with respect to wherein said activation bar extends through said open ended support housing by a frictional guide top cap and a guide pad channel, within the modified Olsen by the teachings of Dalebout the height adjustment mechanism would have included a housing extends through a guide/support (as taught by Dalebout in Figs. 4 in conjunction to Figs. 10 and 14 and 3:38-51 and 5:35-41) and the activation bar (as taught by Olsen) would have received the open ended housing (to slide within) and the height adjustment means (as taught by Dalebout and/or Guyard ) to incorporate with racks-to-gears to lower and raise the basketball).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: note 892 form for a list of references.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      7/28/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711